Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 -9, 11 -18, 23, 25 -27, and 29 -30 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. et al. (WO 2017/111957 A1, hereinafter refer to Qian) in view of Kim et al. (U.S. 2018/0040548 A1, hereinafter refer to Kim).
Regarding Claims 1 and 7: Qian discloses a package substrate (see Qian, Figs.2 and 5 as shown below and ¶ [0001]) comprising: 

    PNG
    media_image1.png
    520
    793
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    691
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    263
    682
    media_image3.png
    Greyscale

a substrate body (246/202/204/210/220) comprising a plurality of first contact points (224/526) on a surface thereof configured for electrical connection to a first die (Die 1) and a plurality of second contact points (224/526) on the surface configured for electrical connection to a second die (Die 2), the substrate body (246/202/204/210/220) comprising a dielectric layer (106/110) (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0028], ¶ [0047], and ¶ [0060]- ¶ [0073]); 
a bridge (212/530/510) coupled to the substrate body (246/202/204/210/220), the bridge (212/530/510) comprising active device circuitry that is coupled to ones of the plurality of first contact points (224/526) and ones of the plurality of second contact points (224/526), wherein the bridge (212/530/510) has a top surface and a sidewall, wherein the dielectric layer (106) of the substrate body (246/202/204/210/220) is on at least a portion of the top surface of the bridge (212/530/510) and is on the sidewall, and wherein the dielectric layer (106) is continuous from a location along the sidewall to a location on the top surface of the bridge (212/530/510) (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0020]- ¶ [0021], and ¶ [0060]- ¶ [0073]); 
a first plurality of vias (524/516) in the substrate body (246/202/204/210/220), the first plurality of vias (516/524) coupling the top surface of the bridge (212/530/510) to the plurality of first contact points (224/526) on the surface of the substrate body (246/202/204/210/220) (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0028], ¶ [0047], and ¶ [0060]- ¶ [0073]); and 
a second plurality of vias (524/516) in the substrate body (246/202/204/210/220), the second plurality of vias (516/524) coupling the top surface of the bridge (212/530/510) to the plurality of second contact points (224/526) on the surface of the substrate body (246/202/204/210/220) (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0028], ¶ [0047], and ¶ [0060]- ¶ [0073]) (as claimed in claim 1). 
Qian is silent upon explicitly disclosing wherein the first plurality of contact points are operable for connection to a microprocessor and the second plurality of contact points are operable for connection to at least one memory die and the active circuitry comprises a memory controller (as claimed in claim 7). 
Before effective filing date of the claimed invention the disclosed active device circuitry comprising microprocessor and memory die were known in order to a semiconductor package that may increase a yield of a printed circuit board (PCB), reduce manufacturing expenses, and minimize a warpage of a rewiring layer.
For support see Kim, which teaches wherein the first plurality of contact points (44) are operable for connection to a microprocessor and the second plurality of contact points (44) are operable for connection to at least one memory die and the active circuitry (40) comprises a memory controller (see Kim, Figs.1A-1B as shown below, ¶ [0004], and ¶ [0032]- ¶ [0035]) (as claimed in claim 7).

    PNG
    media_image4.png
    436
    556
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    478
    754
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to to combine the teachings of Qian and Kim to enable the first plurality of contact points (44) operable for connection to a microprocessor and the second plurality of contact points (44) operable for connection to at least one memory die and the active circuitry (40) comprises a memory controller as taught by Kim in order to obtain a semiconductor package that may increase a yield of a printed circuit board (PCB), reduce manufacturing expenses, and minimize a warpage of a rewiring layer (see Kim, Figs.1A-1B as shown above, ¶ [0004], and ¶ [0032]- ¶ [0035]).
Regarding Claim 3: Qian as modified teaches a package substrate as set forth in claim 1 as above. The combination of Qian and Kim further teaches wherein the active device circuitry comprises at least one repeater (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0037], and ¶ [0075] -¶ [0076]).
Regarding Claim 4: Qian as modified teaches a package substrate as set forth in claim 3 as above. The combination of Qian and Kim further teaches wherein the at least one repeater is disposed in a signal path between one of the plurality of first contact points (224/526) and one of the plurality of second contact points (224/526) (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0037], and ¶ [0075] -¶ [0076]).  
Regarding Claim 5: Qian as modified teaches a package substrate as set forth in claim 1 as above. The combination of Qian and Kim further teaches wherein the active device circuitry comprises control logic (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0037], and ¶ [0075] -¶ [0076]).  
Regarding Claim 6: Qian as modified teaches a package substrate as set forth in claim 1 as above. The combination of Qian and Kim further teaches wherein the active device circuitry comprises a memory interface (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0037]- ¶ [0038], and ¶ [0075] -¶ [0076]).
Regarding Claim 8: Qian as modified teaches a package substrate as set forth in claim 1 as above. The combination of Qian and Kim further teaches wherein the bridge (212/530/510) comprises at least one passive signal line coupled to one of the plurality of first contact points (224/526) and one of the plurality of second contact points (224/526) (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0037]- ¶ [0038], and ¶ [0075] -¶ [0076]).  
Regarding Claim 9: Qian discloses a package assembly (see Qian, Figs.2 and 5 as shown above and ¶ [0001]) comprising: 
a package substrate body (246/202/204/210/220) comprising a plurality of first contact points (224/526) on a surface thereof configured for electrical connection to a first die (Die 1) and a plurality of second contact points (224/526) on the surface configured for electrical connection to a second die (Die 2), the substrate body (246/202/204/210/220) comprising a dielectric layer (106/110) (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0028], ¶ [0047], and ¶ [0060]- ¶ [0073]); 
a bridge (212/510/530) coupled to the substrate body (246/202/204/210/220), the bridge (212/510/530) comprising active device circuitry that is coupled to ones of the plurality of first contact points (224/526) and ones of the App. No. 16/632,7143 Examiner: Dinke, Bitew A. Docket No. P119132PCT-US 111079Art Unit: 2896plurality of second contact points (224/526), wherein the bridge (212/510/530) has a top surface and a sidewall, wherein the dielectric layer (106) of the substrate body (246/202/204/210/220) is on at least a portion of the top surface of the bridge (212/510/526) and is on the sidewall, and wherein the dielectric layer (106) is continuous from a location along the sidewall to a location on the top surface of the bridge (212/510/530) (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0020]- ¶ [0021], and ¶ [0060]- ¶ [0073]); 
a first plurality of vias (524/516) in the package substrate body (246/202/204/210/220), the first plurality of vias (524/516) coupling the top surface of the bridge (212/510/530) to the plurality of first contact points (224/526) on the surface of the package substrate body (246/202/204/210/220) (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0028], ¶ [0047], and ¶ [0060]- ¶ [0073]); 
a second plurality of vias (524/516) in the package substrate body (246/202/204/210/220), the second plurality of vias (524/516) coupling the top surface of the bridge (212/510/530) to the plurality of second contact points (224/526) on the surface of the package substrate body (246/202/204/210/220) (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0028], ¶ [0047], and ¶ [0060]- ¶ [0073]); and 
a first die (Die 1) coupled to the plurality of first contact points (224/526) and a second die (Die 2) coupled to the plurality of second contact points (224/526) (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0028], ¶ [0047], and ¶ [0060]- ¶ [0073]).
Qian is silent upon explicitly disclosing wherein the first plurality of contact points are operable for connection to a microprocessor and the second plurality of contact points are operable for connection to at least one memory die and the active circuitry comprises a memory controller. 
Before effective filing date of the claimed invention the disclosed active device circuitry comprising microprocessor and memory die were known in order to a semiconductor package that may increase a yield of a printed circuit board (PCB), reduce manufacturing expenses, and minimize a warpage of a rewiring layer.
For support see Kim, which teaches wherein the first plurality of contact points (44) are operable for connection to a microprocessor and the second plurality of contact points (44) are operable for connection to at least one memory die and the active circuitry (40) comprises a memory controller (see Kim, Figs.1A-1B as shown above, ¶ [0004], and ¶ [0032]- ¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to to combine the teachings of Qian and Kim to enable the first plurality of contact points (44) operable for connection to a microprocessor and the second plurality of contact points (44) operable for connection to at least one memory die and the active circuitry (40) comprises a memory controller as taught by Kim in order to obtain a semiconductor package that may increase a yield of a printed circuit board (PCB), reduce manufacturing expenses, and minimize a warpage of a rewiring layer (see Kim, Figs.1A-1B as shown above, ¶ [0004], and ¶ [0032]- ¶ [0035]).
Regarding Claim 11: Qian as modified teaches a package assembly as set forth in claim 9 as above. The combination of Qian and Kim further teaches wherein the active device circuitry is configured to route input/output electrical signals (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0028], ¶ [0047], and ¶ [0060]- ¶ [0073]).  
Regarding Claim 12: Qian as modified teaches a package assembly as set forth in claim 9 as above. The combination of Qian and Kim further teaches wherein the active device circuitry comprises at least one repeater (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0037], and ¶ [0075] -¶ [0076]).  
Regarding Claim 13: Qian as modified teaches a package assembly as set forth in claim 12 as above. The combination of Qian and Kim further teaches wherein the at least one repeater is disposed in a signal path between one of the plurality of first contact points (224/526) and one of the plurality of second contact points (224/526) (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0037], and ¶ [0075] -¶ [0076]). 
Regarding Claim 14: Qian as modified teaches a package assembly as set forth in claim 9 as above. The combination of Qian and Kim further teaches wherein the active device circuitry comprises control logic (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0037], and ¶ [0075] -¶ [0076]).  
Regarding Claim 15: Qian as modified teaches a package assembly as set forth in claim 9 as above. The combination of Qian and Kim further teaches wherein the active device circuitry comprises a memory circuit (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0037]- ¶ [0038], and ¶ [0075] -¶ [0076]).
Regarding Claim 16: Qian as modified teaches a package assembly as set forth in claim 9 as above. The combination of Qian and Kim further teaches wherein the first die (30) is a microprocessor and the second die (30) is at least one memory die and the active circuitry comprises a memory controller (see Kim, Figs.1A-1B, ¶ [0004], and ¶ [0032]- ¶ [0035]) (note: Kim teaches semiconductor chip stack structures 30 includes different types of first semiconductor chips; therefore, ordinary skill in the art can capable of enabling different type of device for the first and second dies. see Fig.1 of Terui et al. (U.S. 2014/0360767 A1, hereinafter refer to Terui).  
Regarding Claim 17: Qian as modified teaches a package assembly as set forth in claim 9 as above. The combination of Qian and Kim further teaches wherein the first die (30) is a microprocessor and the second die (30) is a microprocessor (see Kim, Figs.1A-1B, ¶ [0004], and ¶ [0032]- ¶ [0035]).  
Regarding Claim 18: Qian as modified teaches a package assembly as set forth in claim 9 as above. The combination of Qian and Kim further teaches wherein the bridge (212/510/530) comprises at least one passive signal line coupled to one of the plurality of first contact points (224/526) and one of the plurality of second contact points (224/526) (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0037]- ¶ [0038], and ¶ [0075] -¶ [0076]). 
Regarding Claim 23: Qian as modified teaches a package substrate as set forth in claim 1 as above. The combination of Qian and Kim further teaches wherein the bridge (212/510/530) comprises at least one of a transistor or a memory element (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0037]- ¶ [0038], and ¶ [0075] -¶ [0076]).  
Regarding Claim 25: Qian as modified teaches a package substrate as set forth in claim 1 as above. The combination of Qian and Kim further teaches wherein the bridge (212/510/530) comprises a DRAM controller (see Qian, Figs.2 and 5 as shown above, Fig.1, and ¶ [0077]).  
Regarding Claim 26: Qian as modified teaches a package substrate as set forth in claim 1 as above. The combination of Qian and Kim further teaches wherein the bridge (212/510/530) comprises a semiconductor material (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0037]- ¶ [0038], and ¶ [0075] -¶ [0076]).  
Regarding Claim 27: Qian as modified teaches a package assembly as set forth in claim 9 as above. The combination of Qian and Kim further teaches wherein the bridge (212/510/530) comprises at least one of a transistor or a memory element (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0037]- ¶ [0038], and ¶ [0075] -¶ [0076]).  
Regarding Claim 29: Qian as modified teaches a package assembly as set forth in claim 9 as above. The combination of Qian and Kim further teaches wherein the bridge (212/510/530) comprises a DRAM controller (see Qian, Figs.2 and 5 as shown above, Fig.1, and ¶ [0077]).
Regarding Claim 30: Qian as modified teaches a package assembly as set forth in claim 9 as above. The combination of Qian and Kim further teaches wherein the bridge (212/510/530) comprises a semiconductor material (see Qian, Figs.2 and 5 as shown above, Fig.1, ¶ [0037]- ¶ [0038], and ¶ [0075] -¶ [0076]).
Claim(s) 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. et al. (WO 2017/111957 A1, hereinafter refer to Qian) and Kim et al. (U.S. 2018/0040548 A1, hereinafter refer to Kim) as applied to claims 1 and 9 above, and further in view of Deshpande et al. (U.S. 2016/0343666 A1, hereinafter refer to Deshpande).
Regarding Claims 24 and 28: Qian as modified teaches a package substrate as applied to claims 1 and 9 above. The combination of Qian and Kim is silent upon explicitly disclosing wherein wherein the bridge comprises one or more through silicon vias (TSVs) (as claimed in claim 24);
wherein the bridge comprises one or more through silicon vias (TSVs) (as claimed in claim 28).  
Before effective filing date of the claimed invention the disclosed wherein the bridge were known to comprises one or more through silicon vias (TSVs) in order to deliver power to the first and second dies.
For support see Deshpande, which teaches wherein the bridge (150) comprises one or more through silicon vias (TSVs) (see Deshpande, Figs.1-3A, ¶ [0017], and ¶ [0023]) (as claimed in claim 24);
wherein the bridge (150) comprises one or more through silicon vias (TSVs) (see Deshpande, Figs.1-3A, ¶ [0017], and ¶ [0023]) (as claimed in claim 28).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Qian, Kim, and Deshpande to enable the bridge (150) to comprises one or more through silicon vias (TSVs) as taught by Deshpande in order to deliver power to the first and second dies (see Deshpande, Figs.1-3A, ¶ [0017], and ¶ [0023]).
Conclusion
28.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896